DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 2 and 7 are objected to because of the following informalities:
Claim 2, line 5, recites “fluid flowing channel”, it should be --fluid flowing groove--.  
Claim 7, line 1, claim 7 depends on claim 6, it should be depend on claim 2, since no radiator body mentioned neither in claim 6 or claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US. 2019/0288459 A1) in view of Fei (CN 105611809 A)(English Translated) and Zbinden (CN 108028494 A)(English Translated).
In Regards to Claim 1:

a housing (100); and a radiator (300) disposed on the housing (100), 
Jin does not teach radiator comprising a fluid flowing space, a fluid input port and a fluid output port, the fluid input port and the fluid output port being communicating with the fluid flowing space; wherein fluid flows through the fluid input port to the fluid flowing space; the fluid absorbs the thermal energy generated by a mating connector plugged into the electrical connector; the fluid absorbing the thermal energy generated by the mating connector flows through the fluid output port to the external.
Fei teaches the radiator (1) comprising a fluid flowing space (2), a fluid input port (7) and a fluid output port (8), the fluid input port (7) and the fluid output port (8) being communicating with the fluid flowing space (2); wherein fluid flows through the fluid input port (7) to the fluid flowing space (2).
However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Fei's teaching of the use of radiator with fluid flowing space as a modification in the Jin electrical connector in order to provide a filter detection pipeline type liquid radiator, outer design, active cooling technology of inner tube is nested structure, and the combined liquid flow and fan, which effectively improves the working efficiency of actual heat dissipation. (Fei, Invention Content).  
Jin as modified by (Fei) does not teach the fluid absorbs the thermal energy generated by a mating connector plugged into the electrical connector; the fluid absorbing the thermal energy generated by the mating connector flows through the fluid output port to the external.
the electric connector can be inserted into the rear part of the cage frame. the electric connector can be included in latch slot engaging with the cage latch. blower can be used for improving cooling. can be set in the extra space radiator (with or without forced air) to improve cooling. can be a fluid cooling radiator in the additional space (such as heat pipe) to further improve cooling.) (Zbinden Translation, Pg. 15, Paragraph 6,The cage may include a heat pipe filled with liquid, said heat pipe facilitating heat transfer away from the transceiver of the cage to be inserted. heat pipe can spread from the localized heat source, such as heat of the transceiver 130 of the optical engine. For example, soaking device shown in FIG. 7 can include heat pipe 13 to promote the slot 11 of transceiver and the radiator 12 for heat transfer.)
However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Zbinden's teaching of the use of mating connector as a modification in the Jin as modified by (Fei) electrical connector in order to to avoid various electronic components from overheating. Typically, the cooling provided by the fan, the fan forces air through the temperature-sensitive electronic component for producing heat sink in thermal contact. (Zbinden, Background technology, paragraph 2).  
In Regards to Claim 6:

In Regards to Claim 16:
All claim limitations are discussed with respect to Claim 1, Jin does not teach wherein the fluid input port and the fluid output port are respectively provided with connecting tubes.
Fei teaches wherein the fluid input port (7) and the fluid output port (8) are respectively provided with connecting tubes.
However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Fei's teaching of the use of radiator with fluid flowing space as a modification in the Jin electrical connector in order to provide a filter detection pipeline type liquid radiator, outer design, active cooling technology of inner tube is nested structure, and the combined liquid flow and fan, which effectively improves the working efficiency of actual heat dissipation. (Fei, Invention Content).  
Allowable Subject Matter
Claims 2-5 and 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 2-5 and 7-15, these limitations, in combination with remaining limitations of claims 2-5 and 7-15, are neither taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/           Patent Examiner, Art Unit 2831